T r a n s l a t i o n

from the Slovak language

Amended Memorandum of Association

- full version of Memorandum of Association

(effective from the day when the part of participation interest of MEDIA INVEST,
spol. s r.o. in MARKIZA-SLOVAKIA, spol. s r.o. has been effectively transferred
to CME Media Enterprises, B.V. upon the Transfer Agreement)

 

Participants:

1) MEDIA INVEST, spol. s r.o. having its registered office at Skuteckeho 23, 974
01 Bratislava, Registration No. 36 044 024, represented by Jan Kovacik,
Executive of the Company, and

2) A.R.J., a.s, having its registered office at 14, Kalinciakova, 010 01 Zilina,
Registration No. 36 379 921, represented by Radka Doehring, President of the
Board of Directors, PhDr. Pavol Rusko, Jan Kovacik and Ivan Petricek, Directors

 

having held a General Meeting of MARKIZA-SLOVAKIA, spol. s r.o., a Company
having its registered office at 334 Blatne 900 82, Registration No. 31 444 473,
on 18th January 2002, resolved, as of the effective date of transfer of
participation interest of MEDIA INVEST, spol. sr.o. in MARKIZA-SLOVAKIA, spol. s
r.o. to CME Media Enterprises, B.V, as approved by the General Meeting of
MARKIZA-SLOVAKIA, spol. s r.o. held on 18th January, 2002, to pass the following

 

Amended Memorandum of Association

(Full Version of Memorandum of Association)

 

Article1

Founding of the Company and the Amended Memorandum of Association

1.

MARKIZA-SLOVAKIA, spol. s r.o., a Company having its registered office at 334
Blatne, 900 82 Bratislava, Slovak Republic, Registration No. 31 444 873
(hereinafter the "Company"), was established as a limited liability company by
PhDr. Pavol Rusko, the sole Founder by a Foundation Deed of September 14, 1993
in he form of Notarial Deed N 107/93, Nz 100/93 drawn up by JUDr. Miriam
Bukovcakova, a Notary, to which an amendment of October 12, 1993 was made by a
Notarial Deed N 122/93, Nz 115/93 of October 12, 1993.



2.

As of January 20, 1994 the Foundation Deed of the Company was transformed into a
Memorandum of Association as a result of the transfer of a part of participation
interest of PhDr. Pavol Rusko in the Company to Sylvia Volzova, and as of the
same day an Amendment to the Memorandum of Association was adopted. The
Memorandum of Association was further modified by Amendment (No. 1) of January
20, 1994, Amendment (No. 2) of May 3, 1995, Amendment (No. 3) of July 28, 1998
as a result of the transfer of participation interest in the Company under the
agreements on transfer of participation interest of September 28, 2000 and
November 2, 2001 respectively. The Memorandum of Association was also modified
by Amendments (No. 4 and 5) of November 13, 2001. On 30th June 2000, Mr. Pavol
Rusko, Mr. Jan Kovacik, Forza, a.s. and CME MEDIA ENTERPRISES, B.V. entered into
the Agreement for the procurement of transfer of a 34 per cent. participation
interest in the company pursuant to which Mr. Pavol Rusko, Mr. Jan Kovacik and
Forza, a.s. undertook to procure the transfer to CME MEDIA ENTERPRISES, B.V. of
a 34 per cent. participation interest in the company at the price equal to the
nominal value of such participation interest (i.e. the contribution of MEDIA
INVEST, spol. s r.o. into the registered capital of the company corresponding to
such participation interest). Mr. Jan Kovacik is, as of the approval date of
this amended Memorandum of Association - full version of Memorandum of
Association, the sole participant of MEDIA INVEST, spol. s r.o. As of the
approval date of this amended Memorandum of Association - full version of
Memorandum of Association, MEDIA INVEST, spol. s r.o. and CME MEDIA ENTERPRISES,
B.V. shall enter into an Agreement on the Transfer of a Part of a Participation
Interest in MARKIZA-SLOVAKIA, spol. s r.o. (the "Transfer Agreement"), pursuant
to which MEDIA INVEST, spol. s r.o. agree to transfer to CME MEDIA ENTERPRISES,
B.V. a 34 per cent. participation interest in the company. At the General
Meeting held on 18th January 2002, MEDIA INVEST, spol. s r.o. and A.R.J.
approved as of the effective day of the transfer of a part of the participation
interest of MEDIA INVEST, spol. s r.o. in MARKIZA-SLOVAKIA, spol. s r.o. to CME
Media Enterprises, B.V., the amended Memorandum of Association -full version of
the Memorandum of Association, which is to replace the previous wording of the
Memorandum of Association as previously amended. The current Memorandum of
Association including the amendments of 18th January 2002, was acceded by CME
Media Enterprises, B.V. in the Transfer Agreement.



3.

The Company has been established in conformity with Slovak law and all legal
relations between the Participants and the Company shall be governed by Slovak
law.



 

Article 2

Participants of the Company

Participants of the Company are:

a) A.R.J., a.s, having its registered office at 14, Kalinciakova, 010 01 Zilina,
Registration No. 36 379 921, Slovak Republic

b) MEDIA INVEST, spol. s r.o., having its registered office Skuteckeho 23, 974
01 Banska Bystrica, Registration No. 36 044 024, Slovak Republic, and

c) CME Media Enterprises, B.V., having its registered office at Hoogoorddreef 9,
1101 BA, Amsterdam - Zuidoost, the Netherlands

 

Article 3

Name of the Company

The name of the Company shall be: MARKIZA - SLOVAKIA, spol. s r.o.

 

Article 4

Registered Office

The registered office of the Company shall be: 334 Blatné 900 82.

 

Article 5

Business Activities of the Company

Business activities of the Company shall include:

a) textile production;

b) advertising and brokerage activities;

c) purchase and sale of goods within unregulated business, in particular in
textile and textile products;

d) book publishing;

e) book binding and final design

f) printing and making printing copies

g) newspaper publishing;

h) publishing magazines and other periodicals;

i) production of master sound track recordings;

j) reproduction of master video and audio recordings;

k) reproduction of master sound-track recordings;

l) reproduction of master video tape recordings;

m) video program production, rental and distribution;

n) organising contests and games for sales promotion;

o) using the products of intellectual property with the prior permission of
authors;

p) real estate agency and brokerage activities;

r) market research and opinion polls;

s) news and press agency activities;

t) technical and organisational planning of and arrangement of exhibitions and
shows

u) television broadcasting within third T.V. network of T.V. MARKÍZA station
under licence No.T/41 granted by the Radio and Television Broadcasting Council
of the Slovak Republic of August 7, 1995 issued under No.. T/41/RUL/95.

 

Article 6

Capital

of the Company and Participant's Contributions



1.

The capital of the Company shall be SKK 200,000 (two hundred thousand Slovak
crowns)



2.

The capital of the Company shall be made by monetary contributions fully paid up
by the Participants as follows



a) A.R.J., a.s. with a contribution in the amount of SKK100,000 (one hundred
thousand Slovak crowns),

b) MEDIA INVEST, spol. s r.o. with a contribution in the amount of SKK 32,000
(thirty-two thousand Slovak crowns), and

c) CME Media Enterprises, B.V. with a contribution in the amount of SKK 68,000
(sixty-eight thousand Slovak crowns).

 

Article 7

Participation interest and Property Rights of Participants

1.

The participation interest shall represent the rights and duties of a
Participant and the corresponding participation in the Company. It shall be
determined by the proportion of a Participant's contribution in the Company's
capital. The participation interest of Participants shall consist of the
following parts:



a) A.R.J., a.s. shall have a 50% participation interest in the Company;

b) MEDIA INVEST, spol. s r.o. shall have a 16% participation interest in the
Company, and

c) CME Media Enterprises, B.V. shall have a 34%. participation interest in the
Company.

The participation interests as specified above shall be without prejudice to the
particular determination of individual property rights of Participants as
defined in this Article below.

2.

Any Participant intending to sell his/her participation interest shall be
obligated to offer it first to the incumbent Participants.



3.

A Participant can transfer his/her participation interest or its part to another
Participant or to a third party not being a Participant subject to a prior
consent of the General Meeting, otherwise such transfer shall be null and void.



4.

The dividing of a participation interest shall be possible only where it is
transferred or assigned to a Participant's heir or legal successor. Such
dividing shall require the consent of the General Meeting.



5.

If a legal entity holding a participation interest is wound up, the
participation interest shall be transferred to its legal successor. On the death
of a Participant, his/her participation interest shall be transferred to his/her
heir.



6.

Participants shall be entitled to a share in the Company's profits which may be
allotted for distribution in the proportion as follow:



a) A.R.J., a.s. shall be entitled to a share in the Company's profits allotted
for distribution in the amount of 8.34% (eight point thirty-four percent);

b) MEDIA INVEST, spol. s r.o. shall be entitled to a share in the Company's
profits allotted for distribution in the amount of 91.56% (ninety-five point
fifty-six percent);

c) CME Media Enterprises, B.V. shall be entitled to a share in the Company's
profits allotted for distribution in the amount of 0.1% (zero point one
percent).

7.

The distribution mechanism of the profits of the Company among the Participants
under section 6 of this Article shall for the first time apply to the
distribution of profits generated in the calendar year following the calendar
year in which CME Media Enterprises, B.V will be registered in the Commercial
Registry as the owner of a 34% participation interest in the Company. The
profits of the calendar year in which CME Media Enterprises, B.V will be
registered in the Commercial Registry as the owner of a 34% participation
interest in the Company shall be distributed as follows:



a) a part of profits allotted for distribution among Participants for the period
between January 1 of this calendar year and the day preceding the date when CME
Media Enterprises, B.V will be registered in the Commercial Registry as the
owner of a 34% participation interest in the Company shall be equally divided
between MEDIA INVEST, spol. s r.o. and A.R.J., a.s.;

b) a part of profits allotted for distribution among Participants for the period
between the date when CME Media Enterprises, B.V. will be registered in the
Commercial Registry as the owner of a 34% participation interest in the Company
and December 31 of this calendar year shall be distributed among all
Participants in compliance with section 6 of this Article.

8.

A Participant terminating his/her participation in the Company during the
Company's existence, shall be entitled to receive a proportional settlement
amount. A Participant's settlement amount shall be determined as follows:



a) settlement for A.R.J., a.s. shall be determined at 8.34% (eight point
thirty-four percent) of the net value of the Company's capital verified by an
expert as of the date of termination of its participation in the Company.

b) settlement for MEDIA INVEST, spol. s r.o. shall be determined at 91.56%
(ninety-five point fifty-six percent) of the net value of the Company's capital
verified by an expert as of the date of termination of its participation in the
Company;

c) settlement for CME Media Enterprises, B.V. shall be determined at 0.1% (zero
point one percent) of the net value of the Company's capital verified by an
expert as of the date of termination of its participation in the Company.

9.

In case the company is wound up with liquidation, each Participant shall be
entitled to receive a portion in the liquidation balance which shall be
determined in the same manner as the settlement amount under the above
paragraph.



 

Article 8

Contributions at the Time of Founding the Company

and Administration of the Contributions

PhDr. Pavol Rusko, the Founder of the Company made a contribution in the capital
of the Company of SKK 100,000, which sum was fully paid up before the
establishment of the Company. The administration of the paid-up contribution
prior to the establishment of the Company had been vested in PhDr. Pavol Rusko,
the Founder.

 

Article 9

Duration of the Company

The Company shall be established for an indefinite period of time.

 

Article 10

Governing Bodies of the Company

The governing bodies of the Company shall consist of the General Meeting and
three Executives.

 

Article 11

General Meeting

1.

The General Meeting shall be the supreme governing body of the Company, having
the exclusive powers:



a) to decide on changes in the Memorandum of Association;

b) to decide on the increase or the reduction of the capital of the Company and
on contributions in kind;

c) to decide on winding-up, taking over, merging or dividing the Company, and on
transforming the legal form of the Company;

d) to decide on the approval of a transfer of participation interest or its
part;

e) to approve the dividing of participation interest;,

f) to appoint, recall and remunerate the Executives of the Company;

g) to approve the regular, extraordinary or consolidated financial statement,
and the decision to distribute profits and to cover losses;

h) to decide on other matters in which the powers have been vested in the
General Meeting by law, or this Memorandum.

2.

The General Meeting of the Company shall be convened by the Executives at least
once a year. The Executives shall be obliged to convene the General Meeting and
submit to the General Meeting the relevant proposals whenever they learn or
anticipate that losses of the Company exceed one third of the value of the
capital of the Company, or whenever it is so requested by a Participant whose
contribution in the Company equals 10% of the capital of the Company. The
Executives failing to convene the General Meeting within one month of this
request, such Participant shall have the right to convene the General Meeting by
himself/herself.



3.

The venue, the day and time and the agenda of the General Meeting shall be
communicated to the Participants at least fifteen days in prior by a written
invitation delivered by registered mail to each Participant or personally served
on at the latest notified address of each Participant. Under the consent of all
Participants a General Meeting can be convened also without a written invitation
or within a shorter period of time. Under the consent of all Participants, the
General Meeting can be convened also by an oral communication of the venue, day
and time and the agenda of the General Meeting which shall be held on the same
day when such oral information has been announced.



4.

Each Participant shall have one vote per every SKK 1,000 of his/her contribution
in the Company.



5.

The General Meeting shall constitute a quorum only if Participants holding 100%
of all votes are attending.



6.

Any resolution of the General Meeting in any matter shall be approved by
Participants holding 100% of all votes.



7. A Participant cannot exercise his/her voting rights whenever the General
Meeting decides on

a) his/her contribution in kind,

b) his/her exclusion from the Company or a proposed exclusion from his/her
participation in the Company.

8.

As regards the quorum of the General Meeting required for a decision to be made
or a vote taken, the votes of Participants whose exercise of their voting rights
is excluded under section 7, i.e. in matters to be resolved by the General
Meeting under section 7, shall be ignored, and in such cases the 100% of
Participants who are allowed to exercise their voting rights shall be required.



9.

The Participants can make resolutions also outside the General Meeting. In such
cases the proposed resolution shall be submitted for review by the Participants
within a time limit in which the Participants must deliver their written opinion
to the address of the registered office of the Company. The proposals under the
preceding clause shall be submitted to the Participants either by the Executives
acting jointly or by the Participant or Participants holding 10% participation
in the capital of the Company. A failure to submit his/her opinion within the
fixed time limit, shall be deemed as a Participant's denial of the proposal.
Thereafter, the Executives shall communicate the results of voting to each
Participant. The majority of votes necessary for a resolution to be passed in
this manner shall be calculated on the basis of the total number of votes held
by all Participants. In passing resolutions under this paragraph, the provisions
of section 8 of this Article shall apply as appropriate.



 

Article 12

Executives

The Company shall have three Executives acting jointly on behalf of the Company
and binding the Company. Having statutory authority, the Executives shall be
entitled to act on behalf of the Company in respect of any matter. The
Executives shall manage the business of the Company and decide on any matter of
the Company, unless the matter falls within the powers of the General Meeting
under the law or this Memorandum. The first Executive, so designated upon the
establishment of the Company under the Foundation Deed, was PhDr. Pavol Rusko,
Personal No. 630820/7147, residing at 10, Ľ. Fullu, 841 05 Bratislava.

 

Article 13

Signing on Behalf of the Company

Signing on behalf of the Company in any matter concerning the Company shall be
vested in the Executives with all three Executives signing jointly. Singing
shall be executed by the Executives each of whom shall affix his/her signature
next to the printed name of the Company, his/her name and position held in the
Company.

 

Article 14

Particular Rights and Duties of the Participants

1.

The Participants shall have the right to be informed, at any time, of the
financial situation and business activities of the Company and, to this aim, to
inspect ledgers and accounting documents and require explanations and
justifications of the data contained in the books. They shall be entitled also
to request all available information to be reviewed by independent experts at
their own costs.



2.

The Participants shall be bound, during their participation in the business of
the Company and also after the termination of the Company, to keep confidential
any information disclosed by the Company and concerning the business of the
Company, the publication of which could or might be harmful to the Company.



 

Article 15

Winding-Up and Transforming the Legal Form of the Company

1.

The Company shall cease to exist on the day of its deletion from the Companies
Register. The Company's deletion from the Companies Register shall be preceded
by its winding-up with or without the Company's liquidation. The Company shall
be wound up:



a) upon a dismissal of a bankruptcy proceeding after an order of bankruptcy has
been complied with, or a dismissal of a bankruptcy proceeding where the assets
of the Company become insufficient to cover the expenses and remuneration of the
bankruptcy trustee, or upon a dismissal of a petition for bankruptcy due to lack
of assets;

b) as of the date determined by a resolution of the General Meeting on
winding-up of the Company with or without the Company's liquidation in
connection with its merging with, or taking over by, another Company, or in
connection with its dividing, otherwise as of the date of passing such
resolution;

c) by a court order;

d) by other procedures as provided by law ..

2.

Should the Company be wound-up with liquidation by a resolution of the General
Meeting, the General Meeting shall appoint a liquidator/receiver or
liquidators/receivers, to whom the powers of the Executives to act on behalf of
the Company shall be assigned upon their appointment.



3.

The legal form of the Company can be transformed into another legal form or a
co-operative. Upon such transformation, the Company shall not cease to exist as
a legal entity.



 

Article 16

The Method of Increasing or Reducing the Capital of the Company

1.

The capital of the Company can be increased or reduced only under a resolution
of the General Meeting.



2.

The capital can be increased by:



a) a new monetary or in-kind contribution of a Participant or a third party;

b) undistributed profits or the funds obtained from the profits which can be
used by the Company without any restriction for the purpose of increasing the
capital.

3.

The Company can reduce the capital by a contribution of a Participant who has
terminated his/her participation in the Company during its existence or by
reducing all Participants' contributions. The capital of the Company must not
drop below SKK 200,000 (two hundred thousand Slovak crowns) and the sum of a
single Participant's contribution must not drop below SKK 30,000 (thirty
thousand Slovak crowns).



 

Article 17

Reserve Fund

1.

At the time of its founding, the Company shall create a Reserve Fund of SKK
5,000 (five thousand Slovak crowns), i.e. 5% of the capital of the Company at
the time of its founding.



2.

Annually, the reserve fund shall be piled up by an amount of 5% of the profits
achieved in the current accounting year, as shown in the approved regular
financial statement ("net profits"), until reaching 10% of the capital of the
Company. When increasing the capital of the Company by additional contributions
of Participants or third parties taking over the obligations to new
contributions, additional sums in excess of the new contributions can be
contributed to the Reserve Fund.



3.

The Reserve Fund can be used exclusively to cover the Company's losses, unless
otherwise provided by law.



4

. Apart from the Reserve Fund under section 1 and 2 above, the Company acquiring
its own participation interest shown as account assets in the balance sheet,
shall create an additional reserve fund as provided by law to cover these
assets. Such reserve fund can be increased or reduced by the Company only in
cases listed in the Commercial Code.



5.

The Executives shall decide on the use of the Reserve Fund. The General Meeting
shall decide on the use of the Reserve Fund for the purpose of covering the
losses of the Company.



 

Article 18

General and Final Provisions

1.

The Company has not granted any special benefits to any person involved in the
foundation of the Company or in any action taken to ensure the licensing of the
Company's business activities.



2.

This Amended Memorandum of Association - Full Version of the Memorandum of
Association shall be executed in six counterparts, two for the Registration
Court, one for the Council for Broadcasting and Retransmission, one for the
Company's archive and one for each Participant.



 

 

Done in Bratislava, this 18th day of January, 2002

 

/s/ Radka Doehring

/s/ Jan Kovacik

Radka Doehring

Jan Kovacik

Chairman of the Board of Directors of A.R.J., a.s.

Executive of MEDIA INVEST, spol. s r.o.

   

/s/ PhDr. Pavol Rusko

 

PhDr. Pavol Rusko

 

Director of A.R.J., a.s.

     

/s/ Ivan Petricek

 

Ivan Petricek

 

Director of A.R.J., a.s.

     

/s/ Jan Kovacik

 

Jan Kovacik

 

Director of A.R.J., a.s.

     

 

 

 

 